Quillian, Presiding Judge.
The defendant appeals his conviction for violation of the Georgia Controlled Substances Act under a 2-count indictment charging him with separate offenses committed at two particular times. The state’s evidence established the commission of the crimes on the days alleged in the indictment. The defendant raised no question of alibi, although his version of the events conflicted with what the prosecution showed had transpired.
The jury was instructed with regard to each count "that at or about the time alleged in the indictment or within four years prior to its return this defendant... did commit the offense of violation of Georgia Controlled Substances Act.” This was followed by reference to the *612specific day as alleged in each count. The defendant enumerates these two portions of the charge as error. Held:
Submitted September 14,1977
Decided September 26, 1977
Rehearing denied October 21, 1977
Scott Walters, Jr., for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Richard E. Hicks, Assistant District Attorneys, for appellee.
The instant appeal is controlled adversely to the defendant’s contentions by Bolton v. State, 142 Ga. App. 236 (235 SE2d 656), which, even though an alibi defense was raised, held a similar charge not to be reversible error. Accord, Carr v. State, 95 Ga. App. 513, 517 (5) (98 SE2d 231); Gravitt v. State, 220 Ga. 781, 783 (141 SE2d 893).

Judgment affirmed.


Shulmán and Banke, JJ., concur.